Title: From James Madison to DeWitt Clinton, 23 December 1803
From: Madison, James
To: Clinton, DeWitt



private
Dear Sir
Washington Decr. 23. 1803
Your favor of the 13th. has been duly recd. As it seems to partake as much of a private as public character, I take the liberty of answering it in the former. Should an answer in the latter be desired for any particular reasons, it shall be added.
As the U. States are not bound by Treaty in any case to give up deserting seamen whether from public or private ships, and no such general obligation is imposed by the law of nations, and as Congress, if possessed of the power have made no provision on the subject, it has been always understood to be a question to be d[e]cided according to the laws of the several States. In some of the States, the laws have either expressly or constructively authorized the delivery. In others no such provision exists. You know better than I can do how it is in the State of N. York. I will make but one observation more, which is that altho in particular instances, deserting seamen, it is said, have been delivered to American vessels, a refusal of Magistrates, in others to interpose assigning for the reason, the want of legal authority, is a proof that it has been effected by means not within the regular course of law. Very respectfully I remain Dear Sir Yr obedt. hble servt
James Madison
 

   
   RC (NNC).


